Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 1 of 7 PageID #: 352




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                            ORDER TRANSFERRING CASES

       Pursuant to the General Order Assigning Civil and Criminal Actions (GO-18-12) entered
 on December 4, 2018, the Court TRANSFERS the following cases:

 Patent Cases Transferred to U.S. District Judge Jeremy Kernodle:

    6:09-cv-00294-RWS-JDL        Celltrace LLC v. AT&T Inc., et al.

    6:10-cv-00523-RWS-KNM        SFA Systems, LLC v. Blockbuster Inc

    6:15-cv-00184-RWS-KNM        Qommerce Systems, LLC v. Karmaloop, Inc.

    6:15-cv-00724-RWS-KNM        Rapid Completions LLC v. Baker Hughes Incorporated, et
                                 al.
    6:16-cv-00286-RWS-KNM        Rapid Completions LLC v. Baker Hughes Incorporated, et
                                 al.
    6:16-cv-00927-RWS-KNM        T-Rex Property AB v. Regal Entertainment Group

    6:16-cv-00974-RWS-KNM        T-Rex Property AB v. Clear Channel Outdoor Holdings,
                                 Inc., et al.
    6:16-cv-00971-RWS-KNM        Collision Avoidance Technologies v. Toyota Motor Sales
                                 USA, Inc.
    6:17-cv-00051-RWS-KNM        Collision Avoidance Technologies v. Ford Motor
                                 Company
    6:16-cv-01133-RWS-KNM        MacroPoint, LLC v. Ruiz Food Products, Inc.

    6:17-cv-00526-RWS-KNM        Parity Networks, LLC v. Ericsson, Inc.

    6:17-cv-00683-RWS-KNM        Parity Networks, LLC v. Hewlett Packard Enterprise
                                 Company
    6:17-cv-00697-RWS-KNM        Terra Tersus, LLC v. XTO Energy, Inc.

    6:17-cv-00698-RWS-KNM        Terra Tersus, LLC v. National Oilwell Varco, L.P.

    6:18-cv-00030-RWS            Cypress Lake Software, Inc. v. Samsung Electronics
                                 America, Inc.
    6:18-cv-00138-RWS            Cypress Lake Software, Inc. v. Dell, Inc.

    6:18-cv-00267-RWS-JDL        AMG Products, Inc. d/b/a AMG Development, et al. v.
                                 Dirt Cheap, LLC, et al.
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 2 of 7 PageID #: 353




    6:18-cv-00327-RWS-JDL       Aeritas, LLC. v. BestBuy Com, LLC.

    6:18-cv-00446-RWS-KNM       Modern Font Applications LLC v. Nebraska Furniture
                                Mart, Inc.
    6:18-cv-00449-RWS-JDL       Aeritas, LLC v. Walmart, Inc.

    6:18-cv-00595-RWS           S3G Technology LLC v. PestRoutes LLC



 Civil Cases Transferred to U.S. District Judge Jeremy Kernodle:

    6:99-cv-00505-RWS           Inzer Advance v. US Powerlifting

    6:00-mc-00024-RWS-JDL       FDIC v. Gold Park Dev, et al.

    6:04-cv-00292-RWS           Cartwright v. Pfizer Inc

    6:07-mc-00006-RWS-JDL       Tareco Properties, Inc. v. Morriss, et al.

    6:08-cv-00023-RWS-JDL       Boone v. Telco Plus Credit Union, et al.

    6:08-cv-00249-RWS           Taylor, et al. v. Brooke Franchise Corp

    6:09-cv-00570-RWS-JDL       Boone v. Hollis, et al.

    6:10-cv-00420-RWS-JDL       Anderson v. Director, TDCJ-CID

    6:14-cv-00480-RWS-KNM       United States of America, et al. v. Integracare Home
                                Health Services, Inc., et al.
    6:14-cv-00587-RWS-JDL       Hamilton v. Colvin

    6:16-cv-00972-RWS-KNM       Richard Tubby, et al. v. Officer David Allen

    6:16-cv-01126-RWS-JDL       Reneau v. Spur 248 Steak, LLC d/b/a Steak N Shake, et
                                al.
    6:17-cv-00009-RWS-JDL       Carroll v. Dollar General Corporation

    6:17-cv-00326-RWS-KNM       Baughman v. City of Elkhart, TX

    6:17-cv-00333-RWS           Cook v. City of Tyler, Texas, et al.

    6:17-cv-00355-RWS           Johnson v. U.S. Bank, N.A., As Trustee for Mid-State
                                Trust XI, By Ditech Financial, LLC, et al.
    6:17-cv-00417-RWS-JDL       Hardy v. The Kroger Co., et al.

    6:17-cv-00522-RWS-KNM       Jones, et al. v. MTGLQ Investors, L.P.


                                           Page 2
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 3 of 7 PageID #: 354




    6:17-cv-00533-RWS-JDL   Laza v. City of Palestine, Texas

    6:17-cv-00548-RWS-KNM   Nicholson v. RACEFAB, et al.

    6:17-cv-00586-RWS-KNM   Barnes v. Provident Life and Accident Insurance
                            Company
    6:17-cv-00599-RWS-JDL   Castillo v. Schneider National Carriers, Inc., et al.

    6:17-cv-00618-RWS       Gilbreath, et al. v. Brookshire Grocery Company

    6:17-cv-00675-RWS       Cole v. Walmart Stores Texas, LLC

    6:17-cv-00678-RWS       *SEALED*

    6:18-cv-00025-RWS       Johnson v. City of Athens, Texas

    6:18-cv-00038-RWS       Jett v. Corecivic

    6:18-cv-00052-RWS-JDL   Johnson v. Texas Department of Public Safety

    6:18-cv-00057-RWS-JDL   Kemp v. University of Texas Health Science Center
                            Northeast, et al.
    6:18-cv-00058-RWS       Keys, et al. v. U.S. Xpress, Inc., et al.

    6:18-cv-00069-RWS-KNM   Loco Brands, LLC v. Butler America, LLC, et al.

    6:18-cv-00080-RWS-KNM   Aishat v. U.S. Department of Homeland Security, et al.

    6:18-cv-00098-RWS       U.S. National Association, as Trustee v. Johnson, et al.

    6:18-cv-00107-RWS-KNM   Bradley v. American Electric Power

    6:18-cv-00131-RWS       Stewart v. Lone Star Exteriors, LLC

    6:18-cv-00135-RWS       Adams v. Williams Pest Control, LLC, et al.

    6:18-cv-00141-RWS       United States of America v. Romarm SA/Cugir.762
                            caliber rifle, serial number 1985ZS5443, et al.
    6:18-cv-00161-RWS       The Cincinnati Specialty Underwriters Insurance
                            Company v. Preferred Wright-Way Remodeling and
                            Construction LLC, et al.
    6:18-cv-00166-RWS-JDL   Onlinecheckwriter.com, LLC v. Checkeeper, LLC

    6:18-cv-00180-RWS-JDL   Smalley v. Union Pacific Railroad Company

    6:18-cv-00204-RWS-JDL   Hankerd v. Federal Bureau of Investigations, et al.




                                       Page 3
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 4 of 7 PageID #: 355




    6:18-cv-00211-RWS-JDL   Moody v. Dulweber, et al.

    6:18-cv-00497-RWS-KNM   Laney, et al. v. Clements Fluids, Inc, et al.

    6:18-cv-00219-RWS-KNM   Christopher v. Reaching Fourth Ministries, et al.

    6:18-cv-00233-RWS       Sanders v. Baptist Care Facilities For Persons with Mental
                            Disabilities, Inc.
    6:18-cv-00240-RWS-JDL   Powell v. Meals on Wheels Ministry, Inc.

    6:18-cv-00253-RWS       Catherine Ruelas, as Independent Administrator of the
                            Estate of Rodolfo Munoz, Jr., et al. v. Officer Carla Ford,
                            et al.
    6:18-cv-00247-RWS-KNM   Williams v. Edward Sloan and Associates, Inc.

    6:18-cv-00282-RWS-JDL   Kohute v. Mouton, et al.

    6:18-cv-00294-RWS-JDL   Lugman v. USA

    6:18-cv-00300-RWS-JDL   Runnels v. Sheriff

    6:18-cv-00303-RWS       Bigley v. Navient Solutions, LLC

    6:18-cv-00325-RWS       Fleck v. JDJ Investments, Incorporated d/b/a Credit
                            Bureau Services
    6:18-cv-00332-RWS-JDL   Martin v. Faulkner, et al.

    6:18-cv-00360-RWS-KNM   Daniels v. Altice USA, Inc., et al.

    6:18-mc-00024-RWS       *SEALED*

    6:18-cv-00366-RWS-KNM   Lanier v. Oldcastle Lawn & Garden, Inc., et al.

    6:18-cv-00374-RWS-KNM   Siemens Financial Services, Inc. v. Panola County, et al.

    6:18-cv-00391-RWS       Ward v. Tyler Independent School District

    6:18-cv-00392-RWS-KNM   Cartwright v. Metalloid, et al.

    6:18-cv-00417-RWS-JDL   Sentry Equipment Corp. v. Evans, et al.

    6:18-cv-00422-RWS-KNM   Kamel v. Avenu Insights & Analytics LLC, et al.

    6:18-cv-00425-RWS       Tedford v. Wal-Mart Stores Texas, LLC, et al.

    6:18-cv-00432-RWS-KNM   Harris v. USA

    6:18-cv-00434-RWS-JDL   Hamilton West Condominium Owners Association Inc. v.
                            Allied Property & Casualty Insurance Company

                                       Page 4
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 5 of 7 PageID #: 356




    6:18-cv-00448-RWS       Terral v. Walmart, Inc.

    6:18-cv-00454-RWS-KNM   Bonsall v. Next Level Energy Services LLC

    6:18-cv-00457-RWS-KNM   Rawlinson v. Magdalene Home, Inc.

    6:18-cv-00461-RWS       Watson v. Basic Energy Services, Inc.

    6:18-cv-00470-RWS-JDL   Kellum v. The State of Texas

    6:18-cv-00479-RWS-JDL   Stanton v. Jarvis Christian College, Inc.

    6:18-cv-00481-RWS       Costlow v. Encompass Health Corporation

    6:18-cv-00486-RWS-KNM   Montgomery v. Kilgore College

    6:18-cv-00490-RWS-KNM   Graves v. UTMB at Skyview Prison

    6:18-cv-00495-RWS       Holmes v. Texas College

    6:18-cv-00509-RWS-KNM   Turner, et al. v. The Home Depot, Inc., et al.

    6:18-cv-00510-RWS-JDL   Mayfield v. Chevron U.S.A. Inc.

    6:18-cv-00512-RWS-JDL   Nicholas, et al. v. Welch

    6:18-cv-00517-RWS-JDL   Flack Steel, LLC v. Southwest Metal Components and
                            Supply, LP d/b/a Southwest Metal Systems
    6:18-cv-00521-RWS       Hamilton v. McCarthy, Burgess & Wolff, Inc.

    6:18-cv-00525-RWS       Texas Bank and Trust v. Zucker, et al.

    6:18-cv-00526-RWS-JDL   Medeiros v. Quality Logistics, Inc., et al.

    6:18-cv-00528-RWS       Jackson v. WRF Services, Inc.

    6:18-cv-00530-RWS-JDL   Roor International BV, et al. v. Smoke Center, et al.

    6:18-cv-00531-RWS-JDL   Roor International BV, et al. v. Tobacco Junction #3, et al.

    6:18-cv-00532-RWS-KNM   Turner v. National Credit Adjusters, L.L.C., et al.

    6:18-cv-00538-RWS-KNM   Hodge v. Lufkin Independent School District

    6:18-cv-00540-RWS-KNM   Roberson v. Encompass Indemnity Company

    6:18-cv-00542-RWS-KNM   Wheatley v. Assembly of God Church, et al.



                                       Page 5
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 6 of 7 PageID #: 357




    6:18-cv-00550-RWS-KNM   Dawson Estate, et al. v. Warren, et al.

    6:18-cv-00551-RWS       Cravens v. East Texas Medical Center

    6:18-cv-00561-RWS-JDL   Gipson v. American Family Life Assurance Company of
                            Columbus
    6:18-cv-00563-RWS       Lucky Tunes #3 LLC v. Smith, et al.

    6:18-cv-00565-RWS       *SEALED*

    6:18-mc-00026-RWS       In Re Nonjudicial Civil Forfeiture Proceeding

    6:18-cv-00575-RWS-JDL   Stafford v. Justice H, et al.

    6:18-cv-00579-RWS-JDL   Marshall v. Wilmington Trust, National Association As
                            Trustee for MRFA Trust 2015-1
    6:18-cv-00582-RWS-KNM   Rogers v. Optimum Outcomes, Inc.

    6:18-cv-00589-RWS-JDL   Shaddix v. Merchants & Professional Collection Bureau,
                            Inc., et al.
    6:18-cv-00591-RWS       Broadcast Music, Inc., et al. v. Outlaw Country Social
                            Club, Inc., et al.
    6:18-cv-00596-RWS-JDL   Sanders v. Alliant Capital Management LLC, et al.

    6:18-cv-00599-RWS-KNM   Defoe v. Patterson

    6:18-cv-00601-RWS       Cuatro Rojos Land Properties, LLC v. Meridian Brick
                            LLC
    6:18-cv-00619-RWS-JDL   Lambert v. Dynamic Recovery Solutions, LLC

    6:18-cv-00620-RWS-KNM   Rogers v. CMRE Financial Services, Inc.

    6:18-cv-00624-RWS-JDL   Orozco v. Convergent Outsourcing, Inc.

    6:18-cv-00625-RWS       Holland v. R & R Collection Service, Inc., et al.

    6:18-cv-00627-RWS-JDL   Lewis v. Comeaux, et al.

    6:18-cv-00628-RWS-KNM   Cuba v. Burnett, et al.

    6:18-cv-00629-RWS-JDL   Johnson v. Ross Stores, Inc.

    6:18-cv-00630-RWS-JDL   Arthur v. TLRA Debt Recovery




                                       Page 6
Case 6:17-cv-00533-JDK-JDL Document 27 Filed 12/11/18 Page 7 of 7 PageID #: 358



    SIGNED this 11th day of December, 2018.



                                                 ____________________________________
                                                 ROBERT W. SCHROEDER III
                                                 UNITED STATES DISTRICT JUDGE




                                        Page 7
